Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over IM et al (US 20150036073)
Regarding Claim 1,
IM et al discloses (Fig. 3a, Fig. 3b, Fig. 25) liquid crystal display panel having a display mode that is a VA mode [0086] and including a plurality of rectangular-shaped pixel regions (Fig. 25, DM1,DM2,DM3,DM4), comprising: a first substrate section (100) including a first substrate (S1) and pixel electrodes (PE1) provided above the first substrate; a liquid crystal layer (LC) being provided above the first substrate section and containing liquid crystal molecules; a first vertical alignment film (110) provided between the first substrate section and the liquid crystal layer; a second substrate section (300) being provided above the liquid crystal layer (LC) and including a second substrate (S2) and a counter electrode (CE) provided below the second substrate; and a second vertical alignment film (310) provided between the second substrate section (everything in 300 except 310) and the liquid crystal layer (LC), wherein, a portion of the 
[AltContent: textbox (Fig. 25 of IM et al)]
    PNG
    media_image1.png
    211
    101
    media_image1.png
    Greyscale

[AltContent: textbox (Fig. 2 of the applicant’s invention)][AltContent: textbox (Fig. 2 of the applicant’s invention)]

    PNG
    media_image2.png
    337
    218
    media_image2.png
    Greyscale

Regarding Claim 2,
IM et al discloses (Fig. 3a, Fig. 3b, Fig. 25) wherein, when the first and third lower alignment regulating portions (110,310 in DM1 and DM3) and the first and third upper alignment regulating portions each include the first and second high-pretilt angle regions and the low-pretilt angle region, the second and fourth lower alignment (110,310 in DM2 and DM4) regulating portions each have a pretilt angle which is essentially equal to the pretilt angle in the low-pretilt angle regions of the first and third lower alignment regulating portions; and the second and fourth upper alignment regulating portions (DM2,DM4) each have a pretilt angle which is essentially equal to the pretilt angle in the low-pretilt angle regions of the first and third upper alignment regulating portions (as shown in Fig. 2).
Regarding Claim 3,
IM et al discloses (Fig. 3a, Fig. 3b, Fig. 25) wherein, when the second and fourth lower alignment regulating portions (110,310 In DM2 and DM4) and the second and fourth upper alignment regulating portions (DM2,DM4) each include the first and second high-pretilt angle regions and the low-pretilt angle region (as shown in Fig. 25), the first and third lower alignment regulating portions each have a pretilt angle which is essentially equal to the pretilt angle in the low-pretilt angle regions of the second and fourth lower alignment regulating portions (DM2,DM4); and the first and third upper alignment regulating portions each have a pretilt angle which is essentially equal to the pretilt angle in the low-pretilt angle regions of the second and fourth upper alignment regulating portions.
Regarding Claim 4,

Regarding Claim 5,
IM et al discloses (Fig. 3a, Fig. 3b, Fig. 25) wherein the first and second high-pretilt angle regions are double-exposed regions formed through two instances of exposure to light.
Regarding Claim 6,
IM et al discloses (Fig. 3a, Fig. 3b, Fig. 25) A production method for a liquid crystal display panel having a display mode that is a VA mode [0086] and including a plurality of rectangular-shaped pixel regions, the liquid crystal display panel including: a first substrate section (100) including a first substrate (S1) and pixel electrodes (PE1) provided above the first substrate; a liquid crystal layer (LC) being provided above the first substrate section (100) and containing liquid crystal molecules; a first vertical alignment film (110) provided between the first substrate section (S1) and the liquid crystal layer (LC); a second substrate section (300) being provided above the liquid crystal layer (LC) and including a second substrate (S2) and a counter electrode (CE) provided below the second substrate (S2); and a second vertical alignment film (310) provided between the second substrate section (S2) and the liquid crystal layer (LC), wherein, a portion of the liquid crystal layer corresponding to each pixel region includes a first liquid crystal domain (DM1), a second liquid crystal domain (DM2), a third liquid crystal domain (DM3), and a fourth liquid crystal domain (DM4) arranged along a longitudinal direction of the pixel region; when a direction orthogonal to the longitudinal direction of the pixel region is defined as a transverse direction of the pixel and an azimuth flush with the transverse direction of the pixel region is defined as 0°, then an alignment azimuth of the liquid 
Regarding Claim 7,
IM et al discloses (Fig. 3a, Fig. 3b, Fig. 25) A production method for a liquid crystal display panel having a display mode that is a VA mode [0086]  and including a plurality of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUCY P CHIEN/Primary Examiner, Art Unit 2871